NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1007-15T2


STEPHEN A. WILLIAMS, CHRISTOPHER M.
WILLIAMS, PETER F. WILLIAMS and
ELISABETH M. WILLIAMS,

              Plaintiffs-Appellants,

and

LAUREN DWYER,

              Plaintiff/Intervenor,

v.

PAUL E. PAHLCK and AKRAM GHANNAM,
individually, as attorneys-in-fact
for Nancy Hammond Williams, as
Executors of the Estate of Nancy
Hammond Williams, Akram Ghannam, as
Executor of the Estate of Roland C.
Williams; Paul E. Pahlck as
Independent Trustee of the Williams
Family Trust u/a/d December 26, 1994;
Paul E. Pahlck, as Independent
Trustee of the Nancy Hammond Williams
Revocable Trust as Amended and
Restated on July 27, 1995; and Paul E.
Pahlck, as Independent Trustee of
the Roland C. Williams Revocable
Trust as Amended and Restated on
July 27, 1995,

              Defendants-Respondents,
and

PAUL E. PAHLCK and AKRAM GHANNAM, as
Executors of the Estate of Nancy
Hammond Williams, and Trustees of the
Testamentary trusts established herein,

         Third-Party Plaintiffs,

v.

LESLIE WILLIAMS, as Trustee of the
Williams Family Trust u/a/d
December 26, 1994; MARLIES DWYER, as
Trustee of the Williams Family
Trust u/a/d December 26, 1994; and
GARY WILLIAMS, as Trustee of the
Williams Family Trust u/a/d
December 26, 1994,

          Third-Party Defendants.
_____________________________________

         Argued May 9, 2017 – Decided August 31, 2017

         Before Judges Messano, Espinosa, and Grall.

         On appeal from the Superior Court of New
         Jersey, Chancery Division, Bergen County,
         Docket No. C-234-12.

         John K. Walsh, Jr., argued the cause for
         appellants (Walsh & Walsh, attorneys; Mr.
         Walsh, of counsel and on the briefs).

         Leonard Z. Kaufmann argued the cause for
         respondents (Cohn, Lifland, Pearlman,
         Herrmann & Knopf, LLP, attorneys; Mr.
         Kaufmann, on the brief).



PER CURIAM



                               2                        A-1007-15T2
     Plaintiffs appeal a grant of summary judgment to defendants

on all six counts of their complaint, one count alleging

tortious interference with inheritance and five asserting breach

of fiduciary duties.    They also appeal a denial of their motion

for summary judgment on four counts.    Plaintiffs' claims involve

the wills of Nancy H. and Roland C. Williams (collectively the

couple) and trusts they established while married.     This action

is the most recent in a series involving these wills and trusts.1

     Roland and Nancy married in 1986, and no children were born

of their marriage.     Roland, however, had three children who were

adults in 1986 — Leslie and Gary Williams and Marlies Dwyer.

Nancy died in March 2008, and Roland died in August 2010.

Roland's children served as executors of their father's estate

and each received $1.2 million on Roland's passing.     Under

Nancy's will, which established the maximum allowable credit

shelter trust for Roland's benefit during his life and provided

for its termination and disbursement on his death, each of his

children was entitled to $50,000 and his grandchildren were each

entitled to $25,000.

     Plaintiffs in this action are Roland's grandchildren —

Leslie's four children.     Gary has no children.   Intervenor-


1
  The prior proceedings are summarized in Judge Robert P.
Contillo's September 23, 2015 letter opinion.

                                  3                          A-1007-15T2
plaintiff, Lauren Dwyer, is Marlies's daughter.      Lauren resolved

her claims before the orders on summary judgment were entered.

Accordingly, she did not appeal.

    Defendants Paul E. Pahlck and Akram Ghannam provided

services for the couple.    Pahlck was Nancy's accountant and

licensed financial advisor before she married Roland, and after

the marriage, he provided those services for Roland and Nancy.

Plaintiffs sued Pahlck individually and in his capacity as

executor of Roland's and Nancy's wills and as the independent

trustee of the three trusts the parties established.

    Defendant Akram Ghannam did not know Nancy or Roland until

2004.   Initially he drove Nancy to and from the airport when she

came to New Jersey.     The couple retained Ghannam full-time to

drive and assist them with errands in 2005, when they opted to

live here year round.     Ghannam's role expanded with the couple's

needs to the point of having authority under a healthcare

directive and power of attorney.      After Nancy's death, he

assisted Roland with the tasks of daily living including payment

of household bills.     Plaintiffs sued Ghannam individually and in

his capacity as co-executor of Nancy's 2008 will and holder of

Roland's power of attorney.

    The couple established the trusts at issue early in their

marriage.   The trusts are the NHWT, Nancy's revocable trust, the

                                  4                             A-1007-15T2
RCWT, Roland's revocable trust, and the WFT, the Williams Family

Trust.

    The NHWT and RCWT were initially funded with an equal

number of shares, over 200, of stock in West Publishing Company

(West stock).    Roland's grandfather acquired the stock as an

employee of West Publishing's predecessor, and Roland inherited

the shares.    The NHWT and RCWT were established in 1991 and

amended and restated in 1995.

    When the couple established the NHWT and RCWT in 1991, they

signed an "Agreement not to Amend Will or Trust."       The title is

a misnomer, because the agreement addresses trusts but not

wills.   The agreement states the couple's intention to retain

the West stock, "if at all possible, in trust for" their

lifetimes and the lifetimes of Roland's children and

grandchildren.

    The couple established the WFT in 1994.       They funded the

WFT with 100 shares of West stock.

    As amended and restated, the NHWT and RCWT mirror one

another.    Nancy and Roland is each the grantor and, during their

lifetime, sole trustee of the individual trust bearing his or

her name.     Upon Nancy's death, Roland and defendant Pahlck

became co-trustees of the NHWT.       Upon Roland's death, a Board,

with designated members became trustee.      The designated members

                                  5                           A-1007-15T2
of that trustee are Leslie, Gary and Marlies, as interested

trustees, and defendant Pahlck as independent trustee.

    Article I, Section C of each mirror trust defines the

corpus to include the West stock and any "additional property

added thereto."   Article III, Section C, explains: "[t]he

primary and paramount beneficiaries of the Trust are My Spouse

and me.   Our wants and needs shall be considered by the Trustee

without any consideration of remainder interests in the trust

after the death of the survivor of My Spouse and me."

    West stock is addressed in Article I, Section E of each

mirror trust.   It states the grantor's intent to "hold,

administer and distribute" the stock "IN TRUST, under this Trust

Agreement," and to hold the stock "intact . . . except as

elsewhere otherwise expressly provided."   This section

authorizes the trustee to exercise discretion in the event of a

forced sale of West stock.

    There was a forced sale in 1996.    Thompson Reuters

purchased West Publishing Company, and holders of West stock

were required to sell.   As a consequence of the sale, the NHWT

and RCWT each received $2,496,355 — a total of $4,992,710.

    The couple executed reciprocal wills in 2006.   Each left

his or her entire estate to the surviving spouse and to the WFT

if the spouse did not survive.   Nancy amended her will in 2008,

                                 6                           A-1007-15T2
days before she died, to create a shelter trust for Roland that

would terminate on his death.   After his death, each of Roland's

children and grandchildren, Marymount School in New York City

and Cretin-Derham Hall would receive designated sums and

defendants Phalck and Ghannam would receive the balance.     Days

before her death, Nancy withdrew $900,000 from the NHWT.

      The trial court and this court "apply the same standard"

when considering motions for summary judgment.   Steinberg v.

Sahara Sam's Oasis, LLC, 226 N.J. 344, 349 (2016) (quoting Qian

v. Toll Bros. Inc., 223 N.J. 124, 134-35 (2015)).    Both courts

consider the evidential materials submitted on the motion "in

the light most favorable to the non-moving party."   Id. at 349-

50.   If there is no genuine material fact and the moving party

has demonstrated entitlement to judgment as a matter of law, a

grant of summary judgment is appropriate.   Bhagat v. Bhagat, 217
N.J. 22, 38 (2014); R. 4:46-2(c).

      After carefully considering the evidential materials

submitted on the motion and cross-motion, including the will and

trust documents, in the light most favorable to plaintiffs,

Judge Robert P. Contillo concluded there was no evidence that

would permit a finding of any deviation from a will or trust

document or any misconduct or breach of fiduciary duty.

      Having considered the same evidential materials and the

                                7                            A-1007-15T2
pertinent law in light of the arguments presented here, we

affirm substantially for the reasons Judge Contillo stated in

his letter opinion dated September 23, 2015.   Plaintiffs'

arguments for reversal have insufficient merit to warrant any

additional discussion.   R. 2:11-3(e)(1)(E).

    Affirmed.




                                8                            A-1007-15T2